Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yong Choi on April 29, 2021.
The application has been amended as follows:
1-15. (Canceled)

16. (Amended) video decoding method performed by a decoding apparatus, the method comprising:
deriving a first candidate intra prediction mode based on a first neighboring block of a current block;
deriving a second candidate intra prediction mode based on a second neighboring block of the current block;
constructing an intra prediction mode candidate list of the current block based on the first candidate intra prediction mode and the second candidate intra prediction mode;
deriving an intra prediction mode for the current block based on the intra prediction mode candidate list; and
generating a prediction sample for the current block based on the intra prediction mode,
wherein the first neighboring block is a left neighboring block located at the lowermost 
wherein the second neighboring block is an upper neighboring block located at the rightmost side among neighboring blocks adjacent to an upper boundary of the current block,
wherein, based on a determination that a size of the current block is W x H, and x and y components of a top-left sample position of the current block are xN and yN respectively, the first neighboring block is a block including a sample at the coordinates of (xN − 1, yN + H − 1), and the second neighboring block is a block including a sample at the coordinates of (xN + W − 1, yN − 1),
wherein the intra prediction mode candidate list of the current block is derived as a first intra prediction mode candidate list based on a determination that the first candidate intra prediction mode and the second candidate intra prediction mode are non-angular intra modes, and
wherein the first intra prediction mode candidate list comprises a vertical intra prediction mode of which value is 50, a horizontal intra prediction mode of which value is 18, an intra prediction mode having a value of 46 being equal to a value derived by subtracting 4 from the value of the vertical intra prediction mode, and an intra prediction mode having a value of 54 being equal to a value derived by adding 4 to the value of the vertical intra prediction mode.

17. (Canceled) 

18. The method of claim 16, wherein, based on a determination that the first neighboring block is available, and intra prediction is applied to the first neighboring block, the first candidate intra prediction mode is derived as an intra prediction mode of the first neighboring block, and
wherein based on a determination that the first neighboring block is unavailable, or the intra prediction is not applied to the first neighboring block, the first candidate intra prediction mode is derived as a planar intra prediction mode.

19. The method of claim 16, wherein, based on a determination that the second neighboring 
wherein based on a determination that the second neighboring block is unavailable, the intra prediction is not applied to the second neighboring block, or the second neighboring block is not included in the current CTU, the second candidate intra prediction mode is derived as a planar intra prediction mode.

20. The method of claim 16, wherein the intra prediction mode candidate list of the current block is derived as a second intra prediction mode candidate list based on a determination that the first candidate intra prediction mode is equal to the second candidate intra prediction mode and a mode value of the first candidate intra prediction mode is larger than a mode value of a DC intra prediction mode which is 1, and
wherein the second intra prediction mode candidate list is derived based on the first candidate intra prediction mode and an intra prediction mode having a value obtained by subtracting 1 from the first candidate intra prediction mode.

21. The method of claim 16, wherein the intra prediction mode candidate list of the current block is derived as a third intra prediction mode candidate list based on a determination that the first candidate intra prediction mode is not equal to the second candidate intra prediction mode, both of the first and the second candidate intra prediction modes are not larger than a mode value of a DC intra prediction mode, and the sum of mode values of the first and second candidate intra prediction modes are larger than or equal to 2, and
wherein the third intra prediction mode candidate list is derived based on an intra prediction mode having a value obtained by subtracting 1 from a larger mode value of mode values of the first and second candidate intra prediction modes.

22. The method of claim 16, wherein the intra prediction mode candidate list of the current block is derived as a fourth intra prediction mode candidate list based on a determination that the first candidate intra prediction mode is not equal to the second candidate intra prediction mode, both of the first and the second candidate intra prediction modes are larger than a mode value of a 
wherein the fourth intra prediction mode candidate list is derived based on an intra prediction mode having a value obtained by subtracting 1 from a larger mode value of mode values of the first and second candidate intra prediction modes.

23. The method of claim 20, wherein, based on a determination that the mode value of the first candidate intra prediction mode is not larger than the mode value of the DC intra prediction mode, the intra prediction mode candidate list of the current block is derived as a second intra prediction mode candidate list.

24. The method of claim 23, wherein the second intra prediction mode candidate list includes 6 intra prediction mode candidates; and the first intra prediction mode candidate is derived as a planar intra prediction mode, the second intra prediction mode candidate is derived as a DC intra prediction mode, the third intra prediction mode candidate is derived as intra prediction mode 50, the fourth intra prediction mode candidate is derived as intra prediction mode 18, the fifth intra prediction mode candidate is derived as intra prediction mode 46, and the sixth intra prediction mode candidate is derived as intra prediction mode 54.

25. The method of claim 20, wherein the constructing the intra prediction mode candidate list of the current block further includes:
based on a determination that the first candidate intra prediction mode is not the same as the second candidate intra prediction mode, deriving a first intra prediction mode candidate of the intra prediction mode candidate list as the first candidate intra prediction mode and a second intra prediction mode candidate of the intra prediction mode candidate list as the second candidate intra prediction mode; and
deriving the remaining intra prediction mode candidates of the intra prediction mode candidate list based on whether the mode values of the first candidate intra prediction mode and the second candidate intra prediction mode are larger than that of the DC intra prediction mode.

26. The method of claim 25, wherein, based on a determination that the mode values of the first candidate intra prediction mode and the second candidate intra prediction mode are larger than that of the DC intra prediction mode, the third intra prediction mode candidate is derived as the planar intra prediction mode, the fourth intra prediction mode candidate is derived as the DC intra prediction mode, and the fifth intra prediction mode candidate and the sixth intra prediction mode candidate are derived based on a difference between the mode values of the largest candidate intra prediction mode and the smallest candidate intra prediction mode.

27. The method of claim 26, wherein, based on a determination that a difference between the mode values of the largest candidate intra prediction mode and the smallest candidate intra prediction mode is not 1 nor 64, the fifth intra prediction mode candidate is derived as an intra prediction mode represented by a value obtained by subtracting 1 from the mode value of the first candidate intra prediction mode according to modular arithmetic, and the sixth intra prediction mode candidate is derived as an intra prediction mode represented by a value obtained by adding 1 to the mode value of the first candidate intra prediction mode according to the modular arithmetic.

28. The method of claim 27, wherein the candidate intra prediction with the larger mode value between the first candidate intra prediction mode and the second intra prediction mode is derived as the largest candidate intra prediction mode, and the candidate intra prediction mode with the smaller mode value between the two is derived as the smallest candidate intra prediction mode.

29. (Amended) A video encoding method performed by an encoding apparatus, the method comprising:
deriving a first candidate intra prediction mode based on a first neighboring block of a current block;
deriving a second candidate intra prediction mode based on a second neighboring block of the current block;
constructing an intra prediction mode candidate list of the current block based on the first candidate intra prediction mode and the second candidate intra prediction mode;
determining an intra prediction mode for the current block based on the intra 7 prediction mode candidate list;
generating a prediction sample for the current block based on the intra prediction mode; and
encoding video information comprising intra prediction mode information for the current block,
wherein the first neighboring block is a left neighboring block located at the lowermost side among neighboring blocks adjacent to a left boundary of the current block,
wherein the second neighboring block is an upper neighboring block located at the rightmost side among neighboring blocks adjacent to an upper boundary of the current block,
wherein, based on a determination that a size of the current block is W x H, and x and y components of a top-left sample position of the current block are xN and yN respectively, the first neighboring block is a block including a sample at the coordinates of (xN − 1, yN + H − 1), and the second neighboring block is a block including a sample at the coordinates of (xN + W − 1, yN − 1),
wherein the intra prediction mode candidate list of the current block is derived as a first intra prediction mode candidate list based on a determination that the first candidate intra prediction mode and the second candidate intra prediction mode are non-angular intra modes, and
wherein the first intra prediction mode candidate list comprises a vertical intra prediction mode of which value is 50, a horizontal intra prediction mode of which value is 18, an intra prediction mode having a value of 46 being equal to a value derived by subtracting 4 from the value of the vertical intra prediction mode, and an intra prediction mode having a value of 54 being equal to a value derived by adding 4 to the value of the vertical intra prediction mode.

30. (Canceled)

31. A non-transitory computer-readable storage medium storing a bitstream, the bitstream causing a decoding apparatus to perform a video decoding method including the following steps:
deriving a first candidate intra prediction mode based on a first neighboring block of a current block;
deriving a second candidate intra prediction mode based on a second neighboring block of the current block;
constructing an intra prediction mode candidate list of the current block based on the first candidate intra prediction mode and the second candidate intra prediction mode;
deriving an intra prediction mode for the current block based on the intra prediction mode candidate list; and
generating a prediction sample for the current block based on the intra prediction mode,
wherein the first neighboring block is a left neighboring block located at the lowermost side among neighboring blocks adjacent to a left boundary of the current block,
wherein the second neighboring block is an upper neighboring block located at the rightmost side among neighboring blocks adjacent to an upper boundary of the current block,
wherein, based on a determination that a size of the current block is W x H, and x and y components of a top-left sample position of the current block are xN and yN respectively, the first neighboring block is a block including a sample at the coordinates of (xN − 1, yN + H − 1), and the second neighboring block is a block including a sample at the coordinates of (xN + W − 1, yN − 1),
wherein the intra prediction mode candidate list of the current block is derived as a first intra prediction mode candidate list based on a determination that the first candidate intra prediction mode and the second candidate intra prediction mode are non-angular intra modes, and
wherein the first intra prediction mode candidate list comprises a vertical intra prediction mode of which value is 50, a horizontal intra prediction mode of which value is 18, an intra prediction mode having a value of 46 being equal to a value derived by subtracting 4 from the value of the vertical intra prediction mode, and an intra prediction mode having a value of 54 being equal to a value derived by adding 4 to the value of the vertical intra prediction mode.



Allowable Subject Matter

Claims 16, 18 – 29 and 31 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of records fails to explicitly disclose, with respect to claim 16, “wherein, based on a determination that a size of the current block is W x H, and x and y components of a top-left sample position of the current block are xN and yN respectively, the first neighboring block is a block including a sample at the coordinates of (xN − 1, yN + H − 1), and the second neighboring block is a block including a sample at the coordinates of (xN + W − 1, yN − 1),
wherein the intra prediction mode candidate list of the current block is derived as a first intra prediction mode candidate list based on a determination that the first candidate intra prediction mode and the second candidate intra prediction mode are non-angular intra modes, and
wherein the first intra prediction mode candidate list comprises a vertical intra prediction mode of which value is 50, a horizontal intra prediction mode of which value is 18, an intra prediction mode having a value of 46 being equal to a value derived by subtracting 4 from the value of the vertical intra prediction mode, and an intra prediction mode having a value of 54 being equal to a value derived by adding 4 to the value of the vertical intra prediction mode, where the closest prior art is Lim et al. (US 2014/0226717 A1) and Seregin et al. (US 2017/0332084 Al). 
Lim et al. is directed towards a method for intra prediction comprises determining a first MPM candidate corresponding to a left-side candidate block on the basis of a position of the left-side candidate block adjacent to a left side of a current block; determining a second MPM candidate corresponding to an upper-end candidate block on the basis of a position of the upper-end candidate block adjacent to an upper end of the current block; generating an MPM candidate list including a plurality of MPM candidates, on the basis of the first MPM candidate and the second MPM candidate; and determining one MPM candidate of the plurality of the MPM candidates that constitute the MPM candidate list as an intra prediction mode of the current block, and performing intra prediction for the current block on the basis of the determined intra prediction mode to generate a prediction block corresponding to the current block, see abstract. 
And, Seregin et al, which is in the same field of endeavor, discloses a device for coding video data is configured to determine that a current block of video data is coded using an intra prediction mode; add an intra prediction mode of a first neighboring block of the current block to a most probable mode candidate list for the current block; add an intra prediction mode for a second neighboring block of the current block to the most probable mode candidate list for the current block; add an intra prediction mode for a third neighboring block of the current block to the most probable mode candidate list for the current block; and code the current block of video data using an intra prediction mode, see abstract. 
However, both prior arts either, alone or in combination fail(s) to teach all the elements of the independent claim 16 and therefore stands allowable.  The same reasoning applies to independent claim 29 and 31, which are slight variations of the claim 16 stands allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701.  The examiner can normally be reached on Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MASUM BILLAH/Primary Examiner, Art Unit 2486